UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7132


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS TYRONE NORMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:06-cr-00983-HMH-1; 7:14-cv-02775-HMH)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Tyrone Norman, Appellant Pro Se.    Maxwell B. Cauthen,
III,   Assistant  United States  Attorney,   Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Thomas      Tyrone    Norman         seeks   to     appeal      the       district

court’s      order    denying       relief      on    his   28   U.S.C.      § 2255        (2012)

motion,       which   the     district         court    treated        as   successive        and

unauthorized.           The   order       is    not    appealable       unless       a    circuit

justice      or   judge     issues    a    certificate        of    appealability.             28

U.S.C. § 2253(c)(1)(B) (2012).                       A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                       When the

district court denies relief on the merits, a prisoner satisfies

this       standard   by    demonstrating            that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El       v.    Cockrell,       537 U.S. 322,       336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Norman has not made the requisite showing. *                           Accordingly, we


       *
       Although the district court granted Norman’s first § 2255
motion and ordered that Norman be resentenced, in this habeas
motion, Norman only raises issues pertaining to his convictions.
(Continued)
                                                2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




Norman could have, but did not, raise the issues he seeks to
raise in this § 2255 motion in his previous § 2255 motion. Cf.
United States v. Hairston, 754 F.3d 258, 262 (4th Cir. 2010)
(§ 2255 motion not successive where claims did not exist at time
of first § 2255 motion); In re Taylor, 171 F.3d 185, 187-88 (4th
Cir.   1999)  (finding  § 2255   motion  not   successive  where
petitioner sought to raise only those issues that originated at
the time of his resentencing, after his first § 2255 motion was
granted).



                                      3